Title: General Orders, 7 March 1783
From: Washington, George
To: 


                        
                             Friday March 7th 1783
                            Parole Devonshire,
                            Countersigns Essex, Frederick.
                        
                        For the day tomorrow Major Morrill.
                        For duty the 7th Massachusetts regiment.
                        At the General Courtmartial of which Colol Micheal Jackson is president Lieutenant Thomas D. Freeman of the
                            7th Massachusetts regiment was tried "For riotous and ungentlemanlike behavior and for violently and feloniously breaking
                            open Lt Lampsons Chest, or opening it with a false Key, taking out his property and disposing of the same on the evening
                            or night of the 29th December last; For attempting to assinate Lt Lampson on the evening of the 4th of January last; and
                            assaulting him in an ungentlemanlike and most malicious manner—also for breaking his Arrest."
                        
                        The Court acquit Lt Freeman of the several charges exhibited against him.
                        The Commander in chief approves the sentence.
                        Lieutenant Freeman is released from his Arrest.
                    